Title: From Benjamin Franklin to ——— Rinquin: Three Letters, 4 April 1780
From: Franklin, Benjamin
To: Rinquin, ——


I.
sir
Passy, april 4. 1780
I received the Letter you did me the honour of writing to me the 22d. past inclosing the Pieces relating to The Prize Brigantine the Papillon. I do not recollect that Those Pieces were sent to me before. Inclosed you have the Judgment upon that Prize.
With great Regard, I have the honour to be sir, your m. o. h. S.
M. Rinquin. 

II.
sir
Passy, April 4. 1780.
I received the Letter you did me the honour of writing to me the 20th. past with the Rapport d’entrée du Brigantin, l’amitié et le proces Verbal du scellé. As none of her Papers are brought in, I do not see sufficient Grounds for Judgement or Condemnation. She may for any thing that appears be a neutral Vessel.
I have the honour to be, sir y. m. o. h. S.
BF.
M. Rinquin. 
III.
sir
Passy, april 4. 1780.
I received the honour of yours dated the 8th. of march, with the Proces verbal et les Interrogatoires relating to the Philip of London. Enclosed is the Judgment of that Prize. As to the Pierre of London. There being no Examinations of Prizoners taken in that Vessel, nor any Papers produced to prove that she belong’d to the Enemy, I cannot proceed to give Judgment upon her, lest she should hereafter appear to be a neutral or friendly vessel.
If we were to condemn Vessels on the bare Declaration of the Captors without farther Proof, Piracies might be by that means encouraged.
I have the honour to be, sir, y. m. ob. h. s.
Mr. Rinquin.